         Case 2:19-cv-04466-KS Document 25 Filed 05/21/20 Page 1 of 1 Page ID #:693




 1
 2                                                                                        JS-6
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
         S.E.L., by and through his guardian ad) NO. CV 19-4466-KS
11                                             )
         litem Mercedes Zepeda Lopez,
12                           Plaintiff,        )
                                               ) JUDGMENT
13                 v.
                                               )
14                                             )
         ANDREW M. SAUL,1 Commissioner )
15       of Social Security,                   )
16                           Defendant.        )
         _________________________________ )
17
18             Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
19       decision of the Commissioner of the Social Security Administration is reversed, and the above-
20       captioned action is remanded for further proceedings consistent with the provisions of the
21       Memorandum Opinion and Order.
22
23       DATE: May 21, 2020
24                                                                 __________________________________
25                                                                         KAREN L. STEVENSON
                                                                   UNITED STATES MAGISTRATE JUDGE
26
27   1
               The Court notes that Andrew M. Saul is now the Commissioner of the Social Security Administration.
     Accordingly, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court orders that the caption be amended
28   to substitute Andrew M. Saul for Nancy A. Berryhill as the defendant in this action.
